Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This communication is in response to Applicants’ communications filed on 11-25-2020. Claims 1-5, and 17-21 are pending. Claims 6-16, and 22 have been cancelled. Claims 1-4, and 17-21 have been amended.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12-20-2017, 8-31-2020, 4-8-2020,  7-14-2020 and 10-15-2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims  1-5, and 17-21 are allowed.  
A rejection under 35 USC 101 rejection was pending in the previous rejection, and the examiner finds that the instant claims qualify as patent eligible subject matter per the 2019 Revised Patent Subject Matter Eligibility Guidance. The claims, though abstract, apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, the rejection under 35 USC 101 is withdrawn via this action. 
Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claimed Subject Matter:
The instant application is directed towards a method and system to determine the creditworthiness of a consumer , generate a behavioral profile for that consumer and issue a loan 
Examiner’s statement of reasons for allowance:
101 Allowance:
Under Step 2A, prong one, amended claims 1, and 17 fall under the grouping of an abstract idea belonging to the bucket of certain method of organizing human activity, under fundamental economic principles  or practices as it recites the concept of mitigating risk of financial loss by issuing loans to consumers determined to be creditworthy. (refer to MPP 2106.04(a)(2)). Accordingly this claim recites an abstract idea.
However, under Step 2A prong two, amended claims 1, and 17 recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim 
These independent claims 1 and 17 involve applying a behavioral prediction and machine learning model to the additional attributes and user attribute string to generate a behavioral prediction for the consumer as a percentage value that the consumer will conduct transaction "Z" on day X+N at a known monetary value range.
Therefore, the Examiner believes claims recite patentable subject matter and are allowed under 35 USC § 101. 
Conclusion
Prior art made of record that is considered pertinent to applicants’ disclosure can be found on the attached PTO-892. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pierre Maccagno whose telephone number is 571-270-5408. The examiner can normally be reached on Monday through Friday, 7:30 AM to 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, supervisor patent examiner, Boveja Namrata, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://portal.uspto.gov/external/portal/pair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PIERRE L MACCAGNO/Examiner, Art Unit 3696                                                                                                                                                                                                        


/Robert R Niquette/
Primary Examiner, Art Unit 3696